


Exhibit 10.2

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS,
WHICH, IN THE OPINION OF COUNSEL FOR THE HOLDER, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO COUNSEL FOR THE COMPANY, IS AVAILABLE.

 

WARRANT TO PURCHASE COMMON STOCK OF

HYDRON TECHNOLOGIES, INC.

 

Warrant Certificate No. 2007B-1

Date: October 30, 2007 (“Effective Date”)

 

For value received, HYDRON TECHNOLOGIES, INC., a New York corporation (the
“Company”), hereby grants to RONALD J. SAUL and his spouse, ANTONETTE G. SAUL,
jointly (collectively, the “Holder”), the right to purchase, FOUR HUNDRED
THOUSAND (400,000) shares of common stock of the Company, par value $.01 per
share (the “Stock”), at the Warrant Exercise Price per share (as defined below),
subject to adjustment and the other terms and conditions as set forth below, at
any time or from time to time after the date hereof and prior to 5:00 P.M.
(Eastern Time) on October 30, 2012 (the “Warrant Expiration Date”).

 

This warrant and all warrants hereafter issued in exchange or substitution for
this warrant are hereinafter referred to as the “Warrants.” THIS WARRANT, TO THE
EXTENT NOT EXERCISED IN THE MANNER SET FORTH HEREIN, SHALL TERMINATE AND BECOME
NULL AND VOID AT 5:00 P.M. (EASTERN TIME) ON THE WARRANT EXPIRATION DATE.

 

 

This Warrant is subject to the following terms and conditions:

 

 

1.

Exercise; Issuance of Certificates; Payment for Shares.

 

 

(a)

Exercise. This Warrant may be exercised, at the option of the Holder, in whole
or in part at any time prior to 5:00 P.M. (Eastern Time) on the Warrant
Expiration Date, by surrender to the Company of this Warrant Certificate
properly endorsed together with the Form of Subscription attached hereto as
Exhibit A, duly filled in, executed and accompanied by payment of an amount
equal to the Warrant Exercise Price multiplied by the number of shares of Stock
for which the Warrant is being exercised. Payment shall be either in cash, wire
transfer to the Company’s bank account, certified bank check or official bank or
cashier’s check payable to the order of the Company.

 

1

--------------------------------------------------------------------------------




 

(b)

Certificates. The Company agrees that the shares of Stock purchased on the
exercise of each Warrant shall be deemed to be issued as of the close of
business on the date on which this Warrant Certificate shall have been
surrendered and payment made for such shares of Stock. Issuance of the shares of
Stock shall be subject to compliance with all provisions of the Securities Act
of 1933, as amended (the “Securities Act”), the Securities Exchange Act of 1934
(the “Exchange Act”), and any relevant state securities law. Certificates for
the largest whole number of shares of Stock so purchased shall be delivered to
the Holder by the Company within ten business days after this Warrant has been
exercised. No fractional shares of Stock shall be issued upon exercise of this
Warrant. Each stock certificate so delivered shall be registered in the name of
the Holder or such other name as shall be designated by the Holder, subject to
the provisions of Sections 4 and 7 hereof. If prior to the Warrant Expiration
Date, this Warrant is exercised in part, one or more new Warrants substantially
in the form of, and on the terms contained in, this Warrant Certificate will be
issued for the covering the remaining number shares of Stock the Holder hereof
is entitled to purchase.

 

 

(c)

The exercise price shall be $0.125 per share.

 

2.   Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all shares of Stock that may be issued upon the exercise of this
Warrant will, upon issuance, be duly authorized, validly issued, fully paid and
nonassessable. The Company further covenants and agrees that during the period
within which this Warrant may be exercised, the Company will at all times have
authorized and reserved, and will keep available solely for issuance upon
exercise of this Warrant, a sufficient number of shares of Stock or other
securities and property as from time to time shall be receivable upon the
exercise of this Warrant. The Company shall provide that any successor
corporation shall reserve a sufficient number of shares or authorized but
unissued stock or other securities or set aside sufficient other property, as
the case may be, as provided for in this Section 2.

 

 

3.

Adjustment of Warrant Exercise Price and Number of Shares; Events Requiring
Notice; Changes in Stock.

 

 

(a)

Method of Adjustment. The Warrant Exercise Price and the number of shares of
Stock purchasable hereunder shall be subject to adjustment from time to time
upon the occurrence of the events described in Section 3(b). Upon each
adjustment of the Warrant Exercise Price, the Holder shall thereafter be
entitled to purchase, at the Warrant Exercise Price resulting from such
adjustment, the number of shares of Stock obtained by multiplying the Warrant
Exercise Price in effect immediately prior to such adjustment by the number of
shares of Stock purchasable hereunder immediately prior to such adjustment, and
dividing the product thereof by the Warrant Exercise Price resulting from such
adjustment.

 

 

(b)

Subdivision or Combination of Stock and Stock Dividend.   In case the Company
shall at any time subdivide its outstanding shares of Stock into a greater
number of shares of Stock or declare a dividend upon its Stock payable solely in
shares of

 

2

--------------------------------------------------------------------------------




Stock, the Warrant Exercise Price in effect immediately prior to such
subdivision or dividend shall be proportionately reduced, and conversely, in
case the outstanding shares of Stock of the Company shall be combined into a
smaller number of shares of Stock, the Warrant Exercise Price in effect
immediately prior to such combination shall be proportionately increased.

 

 

(c)

Adjustments for Dividends in Securities other than Common Stock. While this
Warrant, or any portion hereof, remains outstanding and unexpired, if the
Holders of the Stock shall have received, or, on or after the record date fixed
for the determination of eligible stockholders, shall have become entitled to
receive, without payment therefore, shares of capital stock of a subsidiary of
the Company by way of dividend or otherwise, then in such case, this Warrant
shall represent the right to acquire, in addition to the number of shares
receivable upon exercise of this Warrant, and without payment of any additional
consideration therefor, the amount of capital stock of such subsidiary that the
Holder would have received if the Holder had exercised this Warrant prior to any
such capital stock distribution, provided, however, no adjustment to the Warrant
Exercise Price shall occur as a result of any such dividend of capital stock of
a subsidiary of the Company.

 

 

(d)

Notice of Adjustment. Upon any adjustment of the Warrant Exercise Price and any
increase or decrease in the number of shares of Stock purchasable upon the
exercise of this Warrant, the Company promptly shall give written notice thereof
to the Holder, which shall state the Warrant Exercise Price resulting from such
adjustment and increase or decrease, if any, in the number of shares of Stock
purchasable hereunder at such price setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.

 

 

(e)

Other Notices. If at any time:

 

 

(i)

the Company shall declare a dividend upon its Stock payable in shares of capital
stock of one of its subsidiaries;

 

(ii)

there shall be any consolidation or merger of the Company with another
corporation, or sale of all or substantially all of the Company’s assets to
another corporation; or

 

(iii)

there shall be a voluntary or involuntary dissolution, liquidation or winding-up
of the Company;

 

then, in any one or more of said cases, the Company shall give the Holder (x) at
least thirty (30) days’ prior written notice of the date on which the books of
the Company shall close or a record date shall have occurred for such dividend
or distribution or for determining rights to vote in respect of any such
consolidation, merger, sale, dissolution, liquidation or winding-up, and (y) in
the case of any such consolidation, merger, sale, dissolution, liquidation or
winding-up, at least twelve (12) calendar days’ written notice of the date when
the same shall take place. Any notice given in accordance with clause (x) above
shall also specify, in the case of a dividend or distribution, the date on which
the holders of Stock shall

 

3

--------------------------------------------------------------------------------




be entitled to receive the dividend or distribution. Any notice given in
accordance with clause (y) above shall also specify the date on which the
holders of the Stock shall be entitled to exchange their Stock for securities or
other property deliverable upon such consolidation, merger, sale, dissolution,
liquidation or winding-up, as the case may be. Notwithstanding anything
contained herein to the contrary, if the Holder does not exercise this Warrant
prior to a record date or the occurrence of an event described above, as
applicable, except as provided in Section 3(b), the Holder shall not be entitled
to receive the benefits accruing to existing holders of the Stock in such event.

 

4.   Tax on Issuance. The issuance of certificates for shares of Stock upon the
exercise of this Warrant shall be made without charge to the Holder for any
issuance tax in respect thereof, provided, however, that the Company shall not
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any certificate in a name other than
that of the Holder.

 

5.   No Voting or Dividend Rights. This Warrant does not confer upon the Holder
the right to vote or to consent or to receive notice as a stockholder of the
Company, in respect of meetings of stockholders for the election of directors of
the Company or any other matters or any rights whatsoever as a stockholder of
the Company prior to the exercise hereof. No cash dividends shall be payable or
accrue with respect to this Warrant or the shares of Stock purchasable hereunder
until, and only to the extent that, this Warrant shall have been exercised.

 

 

6.

Restrictions on Transferability; Compliance with Securities Act.

 

 

(a)

The Holder may transfer or assign this Warrant, except that the Company shall
not be obligated to effect any transfer of this Warrant unless a registration
statement is in effect with respect thereto under applicable state and Federal
securities laws or the Company has received an opinion from counsel to the
Holder, which opinion and counsel are reasonably satisfactory to the Company
that such registration is not required and this Warrant is surrendered to the
Company at its principal office together with the Assignment Form annexed hereto
as Exhibit B, duly completed and executed, and sufficient funds to pay any
transfer tax.

 

 

(b)

The Company and any agent of the Company may treat the person in whose name this
Warrant Certificate is registered on the Warrant Register maintained by the
Company as the sole owner and holder hereof for all purposes. This Warrant
Certificate, if properly assigned, may be exercised by a new holder without
first having a new Warrant Certificate issued.

 

 

(c)

A legend setting forth or referring to the above restrictions shall be placed on
this Warrant, any replacement hereof or any certificate representing the Stock,
and a stop transfer restriction or order shall be placed on the books of the
Company and with any transfer agent until such securities may be legally sold or
otherwise transferred.

 

4

--------------------------------------------------------------------------------




7.   Registration Rights. In the event that the Company shall grant “piggy back”
registration rights to any other party to cause its shares of Stock or any
security exercisable or exchangeable for, or convertible into shares of Stock to
be included in a registration filed by the Company to register shares of Stock
for sale by the Company or any selling shareholder, the Company agrees to grant
the Holder similar rights.

 

8.   Modification and Waiver. This Warrant and any provision hereof may only be
changed, waived, discharged or terminated by an instrument in writing signed by
the Holder and the Company.

 

9.   Notices. Any notice, request or other document required or permitted to be
given or delivered by the Holder or the Company hereunder shall be sent by
registered or certified mail, overnight express or facsimile (with a confirming
copy sent by one of the other methods) to the parties at the addresses provided
below or at any other address hereafter designated in writing by a party hereto
to the other party.

 

Holder:

 

Ronald J. Saul and Antonette G. Saul

3999 Benden Circle

Murrysville, PA 15668

 

The Company:

 

Hydron Technologies, Inc.

4400 34th Street North

Suite F

St. Petersburg, FL 33724

Attention: Chief Operating Officer

 

Any notice, request or other document shall be deemed to have been given upon
receipt by the other party. Each party shall notify the other of any change in
address within a reasonable time following such change.

 

10. Descriptive Headings and Governing Law. The descriptive headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by the laws of the State of Florida, without regard to conflicts of
law principles.

 

11. Lost Warrant Certificates or Stock Certificates. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant Certificate or any stock certificate deliverable upon
the exercise hereof and, in the case of any such loss, theft or destruction,
upon receipt of an indemnity and, if requested, bond reasonably

 

5

--------------------------------------------------------------------------------




satisfactory to the Company, or in the case of any such mutilation, upon
surrender and cancellation of this Warrant or such stock certificate, the
Company, at its expense, shall make and deliver a new Warrant or stock
certificate of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or stock certificate.

 

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK]

 

 

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed as of the date first above written.

 

HYDRON TECHNOLOGIES, INC.

 

 

By:

/s/ Ronald J. Saul

 

Name:

Ronald J. Saul

 

Title:

Authorized Person

 

7

--------------------------------------------------------------------------------




Exhibit A

 

FORM OF SUBSCRIPTION

 

(To be signed only upon exercise of a Warrant)

 

TO: HYDRON TECHNOLOGIES, INC.

 

The undersigned, the holder of Warrant Certificate No. 2007B-1 relating to
purchase of FOUR HUNDRED THOUSAND shares of Common Stock of the Company, par
value $.01 per share, or such lesser amount representing the unexercised portion
thereof, hereby elects to exercise the Warrant to purchase _______ shares of
Common Stock for $0.125 per share, totaling an aggregate purchase price of
$______________, and requests that certificates for these shares be issued in
the name of, and delivered to, _____________________________ whose address is
_______________________________.

 

Dated: __________________

 

____________________________________

Signature

 

____________________________________

Name (name must conform to name of Holder as specified on the face of the
Warrant)

 

____________________________________

 

____________________________________

Address

 

A-1

--------------------------------------------------------------------------------




FORM OF ASSIGNMENT

 

(To be signed only on transfer of Warrant

in accordance with the provisions of Section 6

of the Warrant Certificate)

 

For value received, the undersigned hereby sells, assigns and transfers unto
__________________________ the right represented by the Warrant to purchase
____________ shares of Common Stock of Hydron Technologies, Inc., par value $.01
per share to which the Warrant relates and directs Hydron Technologies, Inc. to
transfer such rights on its books and records.

 

Dated: _______________

 

____________________________

Signature

 

____________________________

Name (name must conform to name of Holder as specified on the face of the
Warrant)

 

____________________________

 

____________________________

Address

 

A-2

--------------------------------------------------------------------------------